Case 1:20-cv-22162-JEM Document 19 Entered on FLSD Docket 12/10/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-22162-CIV-MARTINEZ/OTAZO-REYES

  JULIO LEE HERNANDEZ,

                  Plaintiff,

  v.

  GALENOS MEDICAL CENTER CORP., et
  al.,

                  Defendants.
                                               /

                                     MEDIATOR’S REPORT

           Mediation was held on December 10, 2020, with all parties and their counsel present via

  video conference. A settlement was reached.

                                               Respectfully submitted,

                                               GRAYROBINSON, P.A.
                                               333 S.E. 2nd Avenue, Suite 3200
                                               Miami, Florida 33131
                                               Telephone: (305) 416-6880
                                               Facsimile: (305) 416-6887


                                               BY:    /s/ Marlene Quintana
                                                      Marlene Quintana, Mediator
                                                      Florida Bar No.: 88358
                                                      marlene.quintana@gray-robinson.com




  #42993521 v1
Case 1:20-cv-22162-JEM Document 19 Entered on FLSD Docket 12/10/2020 Page 2 of 2




                                   CERTIFICATE OF SERVICE

           I hereby certify that on December 10, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that a true and correct copy of the

  foregoing document was served via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing on all counsel or parties of record on the

  Service List below.


                                                BY:     /s/ Marlene Quintana
                                                        Marlene Quintana, Mediator




                                                   2
  #42993521 v1
